In 1832 the plaintiff and the defendant, Woodruff, for the accommodation of John Sloan, endorsed a note made by Sloan for the sum of $1,635, which was discounted at bank for the benefit of Sloan, who received the money. When application was made to Woodruff to endorse the note, he refused; and upon his doing so, the plaintiff, Davidson, also requested him to give his endorsement, and agreed that he would guarantee the payment by Sloan, and thereupon Woodruff endorsed. Before the note fell due, Sloan became insolvent, and Woodruff paid the amount. He then instituted his action against Davidson on his guaranty, and in May, 1833, recovered a judgment for (468) the principal and interest due on the note. At that time all the parties lived in the village of Charlotte, in Mecklenburg County, but soon afterwards Woodruff removed to New Jersey. The bill was filed in December, 1836, and states that at the rendering of the judgment the plaintiff was much embarrassed with debt and had conveyed his property, which was large, to trustees, to secure the payment of those debts, which circumstance prevented the plaintiff at law, Woodruff, from getting satisfaction on the executions issued on his judgment; but that, recently, before the filing of the bill, Davidson had discharged the encumbrances on his estate, and that Woodruff then caused an execution to be levied and was about to sell; that, under these circumstances, he then applied to Sloan to know the state of the affair, and for the first time learned from Sloan that, prior to the recovery of the judgment against Davidson, namely, in April, 1833, Sloan had made payments to Woodruff and transferred to him debts and demands against other persons to a greater value than the sum paid by Woodruff on Sloan's note, and that those payments and transfers were made and accepted on the express condition that Woodruff should not proceed at law against Davidson, either as co-surety or upon his guaranty, until he had used diligent efforts to collect the demands transferred and had failed therein. The bill then states that amongst the claims thus received by Woodruff was an order drawn by Sloan on one Charles Elms for $100, in favor of Woodruff, and also "the interest of said Charles Elms in the estate of one George Barnett, deceased, late of South Carolina, which interest was of the value of $2,000"; that there were also many other claims, of which the said Sloan took a list or schedule, which, as Sloan informed the plaintiff, he had lost, and that therefore the plaintiff cannot specify any other of said claims or their value. The bill then charges that Woodruff concealed from the plaintiff the payments and assignments aforesaid, and the agreement with Sloan, with the intent to prevent him from making a defense at *Page 381 
law, and that the plaintiff was wholly ignorant of any of those matters until a very short time before the filing of the bill, and that the plaintiff is informed by Sloan, and believes, that Woodruff has either received, or might with reasonable             (469) diligence have received, a larger sum on the assignments from Sloan than would have satisfied his judgment. The bill therefore seeks a discovery of the debts assigned, what has been received on them, and the steps taken on them, and their present condition, and for an injunction and general relief.
The answer of Sloan admits all the charges of the bill. That of Woodruff admits the statements in the bill in reference to the endorsing of the note, the plaintiff's guaranty, Sloan's insolvency, and the taking of the judgment at law; but it denies positively and directly that Sloan ever made any assignment or conveyance of property or securities in satisfaction or security of the judgment or the demand on which it is founded, except an order on Elms, or that this defendant ever made any agreement with Sloan, upon that or any other consideration, not to sue the present plaintiff on his guaranty and collect the money from him. The answer admits that Sloan proposed to place in this defendant's hands some demands, to be collected and applied to the payment of his debts, among which was one relating to the estate of one George Barnett. But this defendant denies that he knows the character or value of that claim or of any one of the others, or that he ever agreed to take them. On the contrary, the answer states that this defendant only consented to show them to his counsel and take his advice on them, being willing to accept them, if worth anything, and that he did show them to his counsel and was informed that they were bad and not collectable, and was advised not to take them; and that thereupon this defendant desired the counsel (a gentleman of the bar, since dead) to return the papers to Sloan, and it was done. The answer admits that Sloan gave this defendant an order on C. Elms for $100 on account of this debt, but it denies that Elms paid anything on the order, and states that he (this defendant) left it, with other papers, in this State when he removed to New Jersey; and the answer then avers that the order on Elms was the only claim ever received from Sloan by this defendant, and denies that this defendant ever concealed from the plaintiff  (470) any part of the transactions between him and Sloan.
Upon the coming in of the answers, the court dissolved the injunction as to all except $100, being the amount of the order on Elms, and, as to that sum, directed the plaintiff to have credit on the judgment, to which the defendant submitted. The plaintiff then replied to the answer of Woodruff, and the cause stood *Page 382 
over as upon an original bill, and, proofs having been taken, the cause was set for hearing and transferred to this Court.
Among the plaintiff's proofs is the deposition of Sloan, the principal debtor, taken under an order, subject to all just exceptions. It is objected to, on the part of the defendant, and the first question in the case is upon that objection. In the opinion of the Court, Sloan is not a competent witness between these parties to establish satisfaction made to his co-defendant. He could not have been a witness on the trial at law for that purpose, because his liability to Davidson was for more than that to Woodruff. To the former he would be liable for the debt and the costs of the action paid by his surety, while to the latter he is liable for the debt only. Now, the present proceeding is but a new trial in another forum, upon the ground that the plaintiff lost his defense at law.
The other material evidence is an order of Sloan on Elms to pay Woodruff the sum of $100, and a receipt, dated April, 1833, given by Woodruff to Sloan for that order, to be applied to Sloan's note, taken up by Woodruff, and the deposition of Charles Elms. It does not appear from which side the order on Elms comes — whether Elms produced it, or whether it was found among the papers of Woodruff or those of his deceased counsel. It has on it an acceptance by Elms, but no receipt from Woodruff, nor any cancellation.
The witness, Elms, states that, in 1821, or 1822, or 1823, he was very largely indebted for merchandise to one Goodman, of Charleston, in South Carolina, and confessed judgment thereon for upwards of thirty thousand dollars, and, by way of collateral security, assigned to the creditors bonds and notes to an amount somewhat exceeding $20,000; that Goodman collected upon the assigned claims about the sum of $10,000, and that, after (471) applying the sum and other payments made by the witness, there remained a balance due on the judgment of $9,000 or upwards; that Goodman himself failed in 1825 and made an assignment to a trustee for his creditors, but that Goodman and his trustee wrote to him (Elms) that they still held of the assigned claims about $10,000 or $12,000, and that if Elms would pay $1,000 on the debt to them they would acknowledge satisfaction of the judgment against him, and also resign to him all the remaining and uncollected notes or securities. He then states that in the latter part of 1832, being indebted to John Sloan about $2,500, and also to Robert Watson upwards of $2,000, he transferred to Sloan and Watson as a security for their debts all his interest in the debts originally assigned to Goodman, and handed them over the letter from Goodman and *Page 383 
his trustee, and also transferred or assigned to them "a bunch of promissory notes in the hands of Thomas McClure, in Chester, South Carolina, amounting to about $1,200, subject to the payment of about $50," and also transferred all the interest in the estate of George Barnett, late of South Carolina, deceased, which Elms had on the husband of a sister of said George, and that said estate consisted of land and a wagon and team and other chattels, of the value altogether of $2,000, but that the mother of said George had a life estate in the land, and that she and the rest of the family removed to Tennessee in 1833. The witness then enumerates several of the debts transferred to Goodman, which he thinks were good, but he is unable to say whether any of them were among those which Goodman had not collected and still held, as stated by him and his trustee.
This witness then states that he accepted and afterwards paid, in 1833, to Woodruff the order drawn on him by Sloan for $100. When Woodruff presented that order, the witness states that Woodruff consulted him on the other papers which Sloan had offered to give him, and asked him whether the papers he (the witness) had let Sloan have were good or not, and was informed by the witness that some of them could be collected if proper exertions were made; and that Woodruff subsequently informed the witness that he had got Sloan's rights to these papers and was to use all exertions to collect them before he             (472) could go on Davidson, the plaintiff.
The other evidence consists of the depositions of two persons, who say that the father of George Barnett had a lease for years of some Indian lands, containing between 200 and 300 acres and worth $3 or $4 per acre, and that he left a widow and six children, and George claimed the land after the death of the widow, and if he was so entitled, his estate would be worth perhaps $1,500; but that he died in 1831, and the mother and the family, except Mrs. Elms, removed before 1833 to the western part of Tennessee, where the mother carried all the personal property, and where she is still living.
Upon this evidence the Court is constrained to say that the plaintiff is not entitled to relief against the direct and precise denials in the answer that Woodruff had received any money on the supposed assignments to him, or that he had ever received from Sloan such assignments or any such security, excepting only the order for $100. The contrary is not pointedly stated in Elms' deposition. He does not profess to have any personal knowledge of the transaction, whatever it was, between Sloan and Woodruff. He only speaks, from recollection, of what he thinks Woodruff said, after consulting him in respect of the *Page 384 
claims he had transferred to Sloan and Watson. He was not only not present at the negotiations between Sloan and Woodruff, but he does not profess to have seen any assignment by Sloan, nor even his own assignment to Sloan and Watson, in the possession of Woodruff. It is easy, therefore, for him to mistake the statement by Woodruff of Sloan's proposition or offer as a statement of a final arrangement. Besides, the witness, although not excluded by interest, is under a strong bias to make these claims effectual to Sloan in payment to Woodruff, because thereby he may with a better face insist on them as a payment from himself to Sloan and Watson. There are other circumstances of strong suspicion that the witness either mistook the statement of Woodruff or misrepresented it. In the first place, the delay in filing this bill and setting up the supposed assignment, forcibly corroborates the statement of the answer.
It is said in the bill that the plaintiff was not informed (473) of the alleged assignments until just before the bill was filed. Admit it; and there seems to be the stronger reason for holding the information, thus received by him, to be untrue. It would be hardly credible, upon explicit and unbiased evidence, that Sloan should have had such a transaction with Woodruff, and made the alleged stipulation to protect his friend, Davidson, until Woodruff had failed, after a trial, to receive his debt out of the claims assigned, and, yet, that he should not for nearly four years have informed that very friend of the care he had taken of his interest, although the parties lived in the same village. The silence of Sloan upon that point, to say nothing of that of Elms and Woodruff, affords a strong presumption that, although he may have offered such a transfer, yet it was never completed. Then that presumption is further fortified by the circumstance that no one of the claims supposed to have been assigned is traced by any other person to Woodruff's hands, nor any dealing showed with one of them by him at any time, nor even an inquiry made by him, except from Elms. He could have no motive to accept them merely to suppress them.
Moreover, if such an assignment had been made, we cannot doubt that some permanent acknowledgment of the receipt of the papers by Woodruff, and of the terms, would have been taken. We find that Sloan took a receipt for the $100, not which he paid, but for which he gave an order on Elms, and yet it is suggested that he assigned demands to the amount of many thousand dollars, to the surplus of which he would be entitled, without the smallest scrip to show it. Again, the worthlessness of the claims, obvious to any man of even a slight knowledge of business, repels the belief that Woodruff could have entered into the supposed *Page 385 
agreement or, indeed, accepted the assignment upon any terms interfering with his immediate recourse on Davidson. The value of the claims for $10,000 or $12,000, held by Goodman's assignee, may be readily inferred from the acknowledged facts that they had been so held for ten or twelve years, and that no doubt, in answer to an inquiry from Elms as to the state of the debt he owed them, they inform him that for                 (474) $1,000 they will not only give up those claims, but also the judgment against Elms himself, on which a balance of upwards of $5,000 was due. To use the mildest term it is not probable that Woodruff would undertake to pay those persons the sum of $1,000 for the sake of getting possession of securities in South Carolina on which persons residing there had not been able to realize a cent in so long a period. The same may be said of what the witness calls a "bunch of notes" in the hands of McClure in South Carolina, on whom does not appear, for $1,200 pledged for $50, but at what time does not appear. The very circumstance of pledging notes to such an amount for so paltry a sum as $50, and without specifying the debtors, assures one that they could not have been worth looking after, especially as no evidence is given that a single one of the debtors or of those whose notes Goodman held was, in 1833 or at any time since, solvent. The evidence is equally deficient in establishing such a value for Elms's share of Barnett's property as would induce the belief that it was worth prosecuting. His father's will is not shown to establish his right to the land. But even if it belonged to him after the death of the mother and he died intestate and owed no debts, the share of Elms and wife would be worth only between two or three hundred dollars, for the possibility of recovering which Woodruff would have hardly undertaken to go, first, to South Carolina and then to the western district of Tennessee.
Impunged as the testimony of a single witness Elms is, by those concurring circumstances, and corroborated as the statements of the answer are by them, the latter must, according to the law of this Court, prevail.
We cannot believe or say that the alleged assignments were made to the defendant Woodruff, and therefore as to everything except the sum of $100, already decreed to the plaintiff, the bill must be dismissed, and with costs to the defendant Woodruff.
PER CURIAM.                           Decree accordingly. *Page 386 
(475)